Order entered March 6, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00714-CR

                                   LONNIE JACK LEE, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 416th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 416-80965-2012

                                              ORDER
        The Court REINSTATES the appeal.
        On January 14, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel William
Schultz; (3) counsel’s explanation for the delay in filing his brief is his workload and family
medical issues; and (4) counsel indicated he could file the brief by March 31, 2014.
        We ORDER appellant to file his brief by MARCH 31, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE